DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 09, 2022 has been entered. Claims 1-19 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou (US 2018/0020937 A1) (hereinafter – Chou).

	Regarding claim 1, Chou discloses A health data monitoring device comprising (Abstract and entire document):
a listening section comprising a housing including a speaker and associated electronics disposed within the housing, said listening section receiving and outputting an audio signal received from an external source (FIG. 6A1-6C, and para. [0044], “The circuitry can be accommodated in the wearable structure, or alternatively, the device according to the present invention can further include a housing, so that the circuitry can be accommodated in the housing and/or the wearable structure.” And Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”); and
a sensor section comprising a disc configured with respect to said listening section and outside of said housing, said disc including at least one sensor (FIG. 6B2, electrode 10 is on a disc outside of the housing),
wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one sensor is configured for sensing health data associated with said person (FIG. 6B2, device fits in ear for sensing and listening).
Regarding claim 2, Chou discloses The device of claim 1, wherein said at least one sensor comprises an electroencephalogram (EEG) sensor (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”).
Regarding claim 3, Chou discloses The device of claim 1, wherein said listening section comprises an ear bud (FIG. 6B2, a disc between housing and earbud), 
said disc disposed outside of said earbud (FIG. 6B2, a disc between housing and earbud).
Regarding claim 4, Chou discloses The device of claim 1, wherein said sensor section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”), and
when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (FIG. 6B2, device fits in ear for sensing and listening while disc with sensors contacts the ear). 
Regarding claim 5, Chou discloses The device of claim 4, wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said plurality of sensors are configured for sensing health data associated with said person (FIG. 6B2, device fits in ear for sensing and listening while disc with sensors contacts the ear).
Regarding claim 6, Chou discloses The device of claim 1, further comprising a microprocessor and a transceiver configured to receive and process said sensed heath data, and to transmit information indicative of said processed health data to an external device for at least on of further processing and visual and/or audio display (Para. [0134], “It should be noted that after acquiring ECG signals, the device of the present invention also can be implemented to store ECG signals first, and then process the stored data after the measurement ends, for example, output to a computer for storage and analysis.”). 
Regarding claim 7, Chou discloses The device of claim 6, wherein said transceiver is configured for at least of wired and wireless communication (Para. [0046], “Besides, the information providing unit can be configured to output the information to an external device via a wired transmission module or a wireless transmission module, so as to employ the external device to provide the user the information.”). 
Regarding claim 8, Chou discloses The device of claim 6, further comprising a non-transient computer-readable memory for recording and/or storing at least a portion of said information indicative of said sensed health data (Para. [0046], “Besides, the information providing unit can be configured to output the information to an external device via a wired transmission module or a wireless transmission module, so as to employ the external device to provide the user the information.”). 
Regarding claim 9, Chou discloses The device of claim 8, wherein at least one of said microprocessor, transceiver, and memory is configured within a housing accommodating said listening section (Para. [0046], “Besides, the information providing unit can be configured to output the information to an external device via a wired transmission module or a wireless transmission module, so as to employ the external device to provide the user the information.” The transmission module is within the housing.).
Regarding claim 10, Chou discloses The device of claim 6, wherein said microprocessor and said transceiver are configured to receive at least one of command and data input from an external device via a wired or wireless communication (Para. [0153], “In a preferred embodiment, the breathing guiding signal also can be implemented to be outputted to the external device, such as, a smart phone, a tablet, a smart watch, through the information providing unit and the wired/wireless transmission module, and then through the external device, the breathing guiding signal is provided to the user, for performing the breathing training.” Control implemented elsewhere and conveyed to user through the wearable device.); and
said microprocessor controls operation of said at least one sensor according to at least on of said received command and data input (Para. [0153], “In a preferred embodiment, the breathing guiding signal also can be implemented to be outputted to the external device, such as, a smart phone, a tablet, a smart watch, through the information providing unit and the wired/wireless transmission module, and then through the external device, the breathing guiding signal is provided to the user, for performing the breathing training.” Control implemented elsewhere and conveyed to user through the wearable device.). 
Regarding claim 11, Chou discloses A heath data monitoring system comprising (Abstract and entire document):
the first heath data monitoring device as claimed in any one of claims 1 to 10 (See claims above); and
an external device in wired or wireless communication with said health data monitoring device (Para. [0153], “In a preferred embodiment, the breathing guiding signal also can be implemented to be outputted to the external device, such as, a smart phone, a tablet, a smart watch, through the information providing unit and the wired/wireless transmission module, and then through the external device, the breathing guiding signal is provided to the user, for performing the breathing training.” Control implemented elsewhere and conveyed to user through the wearable device.),
wherein said external device transmits to said first health data monitoring device at least one of said audio signal and a control signal for controlling operation of said first health data monitoring device (Para. [0153], “In a preferred embodiment, the breathing guiding signal also can be implemented to be outputted to the external device, such as, a smart phone, a tablet, a smart watch, through the information providing unit and the wired/wireless transmission module, and then through the external device, the breathing guiding signal is provided to the user, for performing the breathing training.” Control implemented elsewhere and conveyed to user through the wearable device.),
receives data indicative of said health data sensed by said at least one sensor (Para. [0134], “It should be noted that after acquiring ECG signals, the device of the present invention also can be implemented to store ECG signals first, and then process the stored data after the measurement ends, for example, output to a computer for storage and analysis.”), and 
outputs at least one of visual and audio representation of said sensed health data (Para. [0134], “It should be noted that after acquiring ECG signals, the device of the present invention also can be implemented to store ECG signals first, and then process the stored data after the measurement ends, for example, output to a computer for storage and analysis.” And Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”). 
Regarding claim 12, Chou discloses The system of claim 11 further comprising:
a second health data monitoring device in wired or wireless communication with at least one of said first health data monitoring device and said external device (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”),
wherein said first and second health data monitoring devices are configured to output said audio signal from said external device in a stereophonic format (Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”),
said output of said at least one sensor of said first health data monitoring device is processed in coordination with said output of at least one second sensor of said second health data monitoring device (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”), and 
said external device transmits to at least one of said first and second health data monitoring devices at least one of said audio signal and a control signal for controlling operation of said at least one of first and second health data monitoring devices (Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”). 
Regarding claim 13, Chou discloses The system of claim 12, wherein said at least one second sensor comprises and electroencephalogram (EEG) sensor (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”). 
Regarding claim 14, Chou discloses The system of claim 12, wherein when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (FIG. 6B2, device fits in ear for sensing and listening while disc with sensors contacts the ear), and
said output of said at least one sensor of said first health data monitoring device is processed in coordination with said output of said at least one second sensor of said second health data monitoring device (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”).
Regarding claim 15, Chou discloses A method of monitoring health data, the method comprising (Abstract and entire document):
positioning at least one health data monitoring device with respect to an ear of a person, said at least one health data monitoring device comprising (FIG. 6B2, device fits in ear for sensing and listening):
a listening section comprising a housing including a speaker and associated electronics disposed within the housing, said listening section receiving and outputting an audio signal received from an external source (FIG. 6A1-6C, and para. [0044], “The circuitry can be accommodated in the wearable structure, or alternatively, the device according to the present invention can further include a housing, so that the circuitry can be accommodated in the housing and/or the wearable structure.” And Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”), and
a sensor section comprising a disc configured with respect to said listening section and outside of said housing, said disc including at least one sensor (FIG. 6B2, electrode 10 is on a disc outside of the housing);
enable listening of an audio signal output by said listening section (FIG. 6B2, device fits in ear for sensing and listening);
sensing health data associate with said person by said at least on sensor of said health data monitoring device (FIG. 6B2, device fits in ear for sensing and listening); and
outputting said sensed health data (Para. [0046], “Besides, the information providing unit can be configured to output the information to an external device via a wired transmission module or a wireless transmission module, so as to employ the external device to provide the user the information.”). 
Regarding claim 16, Chou discloses The method of claim 15, wherein said at least one sensor comprises an electroencephalogram (EEG) sensor (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”).
Regarding claim 17, Chou discloses The method of claim 15, wherein said sensor section comprises a plurality of sensors disposed on said disc, said sensors including at least one of an EEG sensor, a pulse wave sensor, a heart rate sensor, a temperature sensor, and an oxygen sensor (Para. [0155], “In addition, the ECG measurement device of the present invention, expect from acquiring ECG signals and EEG signals, also can be configured to include other physiological sensor for being worn on the body and acquiring physiological information.”), and
when said listening section is positioned with respect to an ear of a person to enable listening of said audio signal, said at least one of said plurality of sensors is configured for sensing health data associated with said person (FIG. 6B2, device fits in ear for sensing and listening). 
Regarding claim 18, Chou discloses The method of claim 15, further comprising receiving said sensed health data and outputting information indicative of said sensed health data in a visual and/or audible format (Para. [0046], “Besides, the information providing unit can be configured to output the information to an external device via a wired transmission module or a wireless transmission module, so as to employ the external device to provide the user the information.”).
Regarding claim 19, Chou discloses The method of claim 15, further comprising controlling at least one of said audio signal, operation of said sensing section, and said visual and/or audible format of said output, by an external controller in wired or wireless communication with said health data monitoring device (Para. [0045], “For example, the information providing unit can be implemented as display element and/or LED (light emitting diode) element, so as to provide information by texts, figures, and/or lights; or the information providing unit also can be implemented as audio module, so as to provide information by the variation of sound frequency or volume or by voice;”).

Response to Arguments
Applicant's arguments filed May 09, 2022 have been fully considered but they are not persuasive. With respect to the arguments regarding Chou, the arguments are not persuasive. Chou clearly discloses in FIG. 6B2 an ear bud type listening section connected to a disc type sensor section connected to a separate housing structure that contains the electronics for audio signals. The sensor section of Chou is clearly a separate structure than the housing situated behind the sensor section and connected by a component that is separate from each of the housing and the sensor section. Compared to FIG. 1B of the present application, there are no differences spotted between the figures other than slightly different shapes of the housings. These differences are not present in the claims. Thus, the arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791